DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

	
	Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on April 22, 2022 has been entered.
 


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-4, 6-8, 12-13, and 16-18 are rejected under 35 U.S.C. 103 as being unpatentable over Zasypkin et al. (US 2014/0272011 A1; Sep. 18, 2014) in view of Saleeb et al. (US Patent No. 4,820,534; April 11, 1989) as evidenced by Gorman et al. (Dielectric Constant Correlations with Solubility and Solubility Parameters, Journal of Pharmaceutical Sciences, Vol. 53, No. 9, September 1964, pages 1017-1020, Retrieved from Internet URL: https://onlinelibrary.wiley.com/doi/epdf/10.1002/jps.2600530905) and Behera et al. (Enhancement of Solubility: A Pharmaceutical Overview, Scholars Research Library, Der Pharmacia Lettre, 2010, 2(2): 310-318, Retrieved from Internet URL: https://www.scholarsresearchlibrary.com/articles/enhancement-of-solubility-a-pharmaceutical-overview.pdf).
Regarding claims 1-4, Zasypkin discloses a substantially natural particulate extrusion encapsulated flavor product ([0022]-[0030]) comprising: 
a flavor encapsulate ([0022]-[0030]), encapsulated in 
a glassy matrix made from natural materials, i.e. a natural glass matrix ([0020], [0025], claims 1,4) comprising at least one high molecular weight component that can include maltodextrin (comprising high-MW spices, herbs, fruit, or vegetable powders, and food polymers such as maltodextrin; paragraph [0045] and [0072]); claims 1, 4), and at least one low molecular weight component (and low molecular weight sugars and polyols; paragraph [0045]; claims 1, 4), 
wherein the amount of flavor encapsulate encapsulated in the natural glassy matrix is 6 to 10% by weight ([0086]-[0087]), which falls within the claimed range of greater than or equal to 5% by weight in claim 1, and overlaps the claimed ranges in claims 2-3. In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. (MPEP 2144.05 I)
While Zasypkin teaches that the product includes maltodextrin, but teaches that it is present in an amount of at most 60%, while the instant claim requires at least 70%. 
Saleeb teaches extruded glass substrates comprising low molecular weight components and high molecular weight components, wherein the high molecular weight component is the major component and can be maltodextrin. Saleeb teaches that the maltodextrin can be present in an amount of at least 70% by weight of the substrate (col 3 lines 15-40), which falls within the claimed range of at least 70%. 
As it is known in the art to have a glassy matrix comprising maltodextrin in the claimed amount as taught by Saleeb, it would have been obvious to one of ordinary skill in the art to increase the amount of maltodextrin in the product of Zasypkin to an amount of at least 70% as Saleeb teaches that such amount is useful for making an extruded glassy substrate. Saleeb further teaches that such amount of maltodextrin allows the product to remain moisture stable and free flowing with the need for anti-caking agents (col 3 lines 1-15). Therefore, it would have been obvious to ncrease the amount of maltodextrin in the product of Zasypkin to an amount of at least 70% in order to provide Zasypkin with a moisture stable and free flowing product. 
With respect to the amount of flavor encapsulate increased by increasing the polarity of the flavor encapsulate, the examiner notes that Zasypkin discloses the same product as the instant invention as described above, even the same amount of flavor encapsulate, and therefore the method by which the amount of flavor encapsulate is increased to does not matter as the claims are to a product and not a method. As stated in MPEP 2113: Even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process." In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985) 
Therefore, as stated above, the product is the same as the product of the prior art and therefore the method by which the amount of flavor encapsulate is increased to is not given patentable weight.
As stated above, Zasypkin discloses a flavor encapsulate ([0022]-[0030]), encapsulated in a glassy matrix, and further teaches that the flavor encapsulate can be an oil-soluble flavor encapsulate that is a natural flavor encapsulate, which is the same as claimed in claims 12 and 13 (the encapsulate is a flavor selected from the group consisting of a natural extract, a natural flavor, an oleoresin, an essential oil, a protein hydrolyzate, a reaction flavor, and a compounded flavor; [0085]).
While Zasypkin teaches a variety of different flavors that can be used, it would have been obvious to use an oil-soluble flavor disclosed in Zasypkin. The selection of a known material based on its suitability for its intended use supports a prima facie obviousness determination. (“Reading a list and selecting a known compound to meet known requirements is no more ingenious than selecting the last piece to put in the last opening in a jig-saw puzzle.” Sinclair  & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945) See also In re Leshin, 227 F.2d 197, 125 USPQ 416 (CCPA 1960) (selection of a known plastic to make a container of a type made of plastics prior to the invention was held to be obvious)) (MPEP 2144.07)

Zasypkin goes on to further state that the flavor encapsulate can be emulsified and encapsulated in the form of an emulsion ([0085]). 
Further, with respect to the flavor encapsulate having a polarity as measured by dielectric constant of greater than 5, the examiner notes that Zasypkin fails to teach the polarity of the flavor encapsulate, however, the polarity and dielectric constant of a material is directly related to solubility as evidenced by Gorman and Behera. 
Both Gorman and Behera teach that solubility is a function of dielectric constant of polar and nonpolar materials. Both teach that by changing the dielectric constant the solubility also changes. 
As Zasypkin is directed towards producing an oil soluble encapsulated flavor product, it would have been obvious to one of ordinary skill in the art to vary the dielectric constant of the flavor encapsulate particle to result in an encapsulated flavor product having a desired solubility. 
The evidentiary references clearly teach that the dielectric constant varies depending on the material (e.g. water, ethanol, flavor, etc.) and therefore one of ordinary skill in the art can easily vary the dielectric constant by varying the flavor encapsulate of Zasypkin, especially as Zasypkin discloses that a wide variety of flavor encapsulates can be used. This is merely routine experimentation that is well understood, routine and conventional in the art and would yield the predictable result of providing an encapsulated flavor product having a desired solubility.
Zasypkin further teaches that the matrix can have a glass transition temperature above 35 C ([0058]), thus overlapping the claimed range of at least 40 C. In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. (MPEP 2144.05 I)
With respect to the product containing no emulsifier, Zasypkin teaches that the product does not have to include an emulsifier, only when a certain flacor is used should an emulsifier be present ([0087]). Therefore, Zasypkin teaches that the product does not have to include an emulsifier, and further it would have been obvious to chose a flavor such that an emulsifier is not needed. 
Regarding claim 6, Zasypkin discloses the product of claim 1, and Zasypkin further discloses wherein the low molecular weight components are present in an amount of up to about 50 percent by weight (the low molecular weight sugars and polyols are present in an amount of 0-50 wt percent based on the weight of the matrix ingredients; paragraph [0081]), thus falling within the claimed range. 
Regarding claim 7, Zasypkin discloses the product of claim 1, and Zasypkin further discloses wherein the low molecular weight components comprise a sugar, a polyol, corn syrup solid, or mixtures thereof (the low molecular weight components are sugars and polyols; paragraph [0045]).
Regarding claim 8, Zasypkin discloses the product of claim 7, and Zasypkin further discloses wherein the low molecular weight components comprise maltose, trehalose, dextrose, lactose, fructose, xylose, sucrose, erythritol, maltitol, mannitol, xylitol, sorbitol, lactitol or mixtures thereof (preferred sugars include trehalose, sucrose, and maltose; paragraph [0081]).
Regarding claim 12, Zasypkin discloses the product of claim 1, and Zasypkin further discloses wherein the flavor encapsulate is a natural flavor encapsulate (the encapsulate is a flavor selected from the group consisting of a natural extract, a natural flavor, an oleoresin, an essential oil, a protein hydrolyzate, a reaction flavor, and a compounded flavor; claims 14, 16).
Regarding claim 13, Zasypkin discloses the product of claim 12, and Zasypkin further discloses wherein the natural flavor is a natural extract, oleoresin, essential oil, protein hydrolyzate, reaction flavor, compounded flavor or mixtures thereof (the encapsulate is a flavor selected from the group consisting of a natural extract, a natural flavor, an oleoresin, an essential oil, a protein hydrolyzate, a reaction flavor, and a compounded flavor; claims 14,16).
Regarding claims 16-18, Zasypkin discloses the product of claim 1, wherein the amount of flavor encapsulate encapsulated in the natural glassy matrix is 6 to 10% by weight ([0086]-[0087]), thus overlapping the claimed range of 5% to 8% by weight in claim 16, 5% to 12% by weight in claim 17, and 5% to 15% by weight in claim 18. In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. (MPEP 2144.05 I)
With respect to the polarity as measured by dielectric constant of less than 5 in claim 16, of 5 to 10 in claim 17, or greater than 10 (claim 18), the examiner notes that Zasypkin fails to teach such polarity. 
However, as stated above, the polarity and dielectric constant of a material is directly related to solubility as evidenced by Gorman and Behera. 
Both Gorman and Behera teach that solubility is a function of dielectric constant of polar and nonpolar materials. Both teach that by changing the dielectric constant the solubility also changes. 
As Zasypkin is directed towards producing a soluble encapsulated flavor product, it would have been obvious to one of ordinary skill in the art to vary the dielectric constant of the flavor encapsulate particle to result in an encapsulated flavor product having a desired solubility. 
The evidentiary references clearly teach that the dielectric constant varies depending on the material (e.g. water, ethanol, flavor, etc.) and therefore one of ordinary skill in the art can easily vary the dielectric constant by varying the flavor encapsulate of Zasypkin, especially as Zasypkin discloses that a wide variety of flavor encapsulates can be used. This is merely routine experimentation that is well understood, routine and conventional in the art and would yield the predictable result of providing an encapsulated flavor product having a desired solubility.


Claims 9-11 are rejected under 35 U.S.C. 103 as being unpatentable over Zasypkin et al. (US 2014/0272011 A1; Sep. 18, 2014) and Saleeb et al. (US Patent No. 4,820,534; April 11, 1989) as evidenced by Gorman et al. (Dielectric Constant Correlations with Solubility and Solubility Parameters, Journal of Pharmaceutical Sciences, Vol. 53, No. 9, September 1964, pages 1017-1020, Retrieved from Internet URL: https://onlinelibrary.wiley.com/doi/epdf/10.1002/jps.2600530905) and Behera et al. (Enhancement of Solubility: A Pharmaceutical Overview, Scholars Research Library, Der Pharmacia Lettre, 2010, 2(2): 310-318, Retrieved from Internet URL: https://www.scholarsresearchlibrary.com/articles/enhancement-of-solubility-a-pharmaceutical-overview.pdf) as applied to claim 1 above, and further in view of Frick (US 2010/0034926 A1; Feb. 11, 2010).
Regarding claim 9, Zasypkin discloses the product of claim 1, and Zasypkin further discloses wherein the glassy matrix additionally contains at least one insoluble natural fiber (the high molecular weight components comprising herbs, fruit, and vegetable powders, which comprise at least one insoluble natural fiber; paragraph [0045]) and up to about 15 percent by weight of at least one natural gum (the glassy matrix may contain 0-60 percent of selected food polymers, which is preferably hydrolyzed gelatin, gum Arabic, Larch gum (natural gum), based on the weight of the matrix ingredients; paragraphs [0045], [0075]-[0077]). In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. (MPEP 2144.05 I)
Zasypkin does not disclose wherein the glassy matrix additionally contains up to about 15 percent by weight of at least one insoluble natural fiber. 
Frick discloses a food product for promoting wellness, wherein the product comprises up to about 15 percent by weight of at least one insoluble natural fiber (an extruded food product particle containing flavors and up to 15 wt percent of insoluble fibers, which is oat fiber, oat bran, or psyllium (natural fibers); paragraphs [0010], [0039], [0041]). 
It would have been obvious to a person of ordinary skill in the art, at the time of the invention, to have modified the product, as previously disclosed by Zasypkin, in order to have provided wherein a glassy matrix may additionally contain up to about 15 percent by weight of at least one insoluble natural fiber, as previously disclosed by Frick, for providing flavoring products containing reduced calories and reduced carbohydrates for improved health.
Regarding claim 10, Zasypkin and Frick, in combination, disclose the product of claim 9, and Zasypkin further discloses wherein the natural gum is at least one of xanthan gum (xanthan gum, from a list; paragraph [0067]), pectin, alginate (alginate, from a list; paragraph [0067]), konjac gum, locust hean gum, guar gum, hydrolyzed gelatin (the glassy matrix may contain selected food polymers, which is preferably hydrolyzed gelatin; paragraphs [0045], [0075]), whey prolein, and carrageenan (carrageenan, from a list; paragraph [0067]).
Regarding claim 11, Zasypkin and Frick, in combination, disclose the product of claim 9, but Zasypkin does not disclose wherein the insoluble natural fiber is apple fiber, blueberry fiber, citrus fiber, sugarcane fiber, oat fiber, wood fiber, cellulose fiber, microcrystalline cellulose fiber, cotton fiber, rice fiber, wheat fiber and/or mixtures thereof. 
Frick discloses wherein an insoluble natural fiber is oat fiber (the insoluble fiber is oat fiber; paragraph [0041]). It would have been obvious to a person of ordinary skill in the art, at the time of the invention, to have modified the product, as previously disclosed by Zasypkin, in order to have provided wherein an insoluble natural fiber is oat fiber, as previously disclosed by Frick, for optimizing the insoluble natural fibers to provide flavoring products containing reduced calories and reduced carbohydrates for improved health.


Response to Arguments
Applicant’s amendment has overcome the 112(d) rejection from the previous Office Action and therefore it has been withdrawn. 
Applicant’s amendments and arguments with respect to the 103 rejection over Zasypkin alone have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in further view of Saleeb. Saleeb teaches extruded glass substrates comprising low molecular weight components and high molecular weight components, wherein the high molecular weight component is the major component and can be maltodextrin. Saleeb teaches that the maltodextrin can be present in an amount of at least 70% by weight of the substrate (col 3 lines 15-40), which falls within the claimed range of at least 70%. 
As it is known in the art to have a glassy matrix comprising maltodextrin in the claimed amount as taught by Saleeb, it would have been obvious to one of ordinary skill in the art to increase the amount of maltodextrin in the product of Zasypkin to an amount of at least 70% as Saleeb teaches that such amount is useful for making an extruded glassy substrate. Saleeb further teaches that such amount of maltodextrin allows the product to remain moisture stable and free flowing with the need for anti-caking agents (col 3 lines 1-15). Therefore, it would have been obvious to ncrease the amount of maltodextrin in the product of Zasypkin to an amount of at least 70% in order to provide Zasypkin with a moisture stable and free flowing product. 
For the reasons stated above, a 103 rejection is mainlined. 


Conclusion
No claims are allowed. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHANIE A COX whose telephone number is (571)270-1075.  The examiner can normally be reached on Monday-Friday 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amber Orlando can be reached on (571) 270-3149.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/STEPHANIE A COX/Primary Examiner, Art Unit 1791